On petition for reargument plaintiff raises the point, for the first time, that the justice of the peace had jurisdiction under § 532.25 (5), (§ 9080[5]), which provides that an attachment may issue against the defendant's property within the county where the defendant "resides in another county and more than one hundred miles from the residence of the justice." This statute is part of the "chapter" or "subdivision" as it is called in Minn. St. 1941, §§ 532.24 to 532.36, and in Mason St. 1927, §§ 9079 to 9091, respectively, relating to attachments in justice courts. Section 532.24 (§ 9079) shows that the proceedings are "against the property" of the debtor. In order to obtain the writ, the plaintiff must file the affidavit required by § 532.25 (§ 9080) and give a bond as security as required by § 532.27 (§ 9082). Where property has been attached within the county and the defendant cannot be found therein and resides in another county in the state, § 532.29 (§ 9084) provides for service of the summons upon him in the same manner as a district court summons.
Plaintiff did not proceed under this chapter or subdivision. He did not file the requisite affidavit, without which any proceedings, thereunder would be void. Curtis v. Moore, 3 Minn. 7
(29). He did not file any bond, which is prerequisite to the issuance of the writ. 35 C. J., Justices of the Peace, p. 592, § 175. Finally, no writ of attachment was issued. Consequently, jurisdiction cannot be sustained upon the grounds claimed.
The petition for reargument is denied.
MR. CHIEF JUSTICE LORING took no part.
MR. JUSTICE STREISSGUTH took no part in the consideration or decision of this case. *Page 219